F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 15 1998
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
          Plaintiff - Appellee,                         No. 98-8014
 v.                                                 (D.C. No. 97-CV-70)
 WILFRED ERNESTO MARES, JR.,                             (D. Wyo.)
          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.



      After examining Plaintiff-Appellant’s brief and the appellate record, this

panel has determined unanimously that oral argument would not materially assist

the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

The case is therefore ordered submitted without oral argument.

      Defendant Mr. Wilfred Ernesto Mares is a federal prisoner appearing pro se

and in forma pauperis. On May 12, 1994, Defendant was convicted of

methamphetamine charges in violation of 21 U.S.C. §§ 846, 841(a)(1) & (b)(1).



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
He was sentenced to 240 months imprisonment, the minimum mandatory sentence

required by 21 U.S.C. § 841(b)(1)(A). This court affirmed Defendant’s

conviction and sentence on direct appeal. See United States v. Mares, No. 94-

8087, 1995 WL 380791, at *4 (10th Cir. June 23, 1995). In 1997, Defendant filed

a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence, in

which he contended that his sentence should be vacated for two reasons: One, he

was denied effective assistance of counsel and due process because his trial

counsel failed to object to the government’s failure to prove that the drug

involved in the offense was d-methamphetamine; and two, his sentence was

enhanced pursuant to an unconstitutionally ambiguous statute, 21 U.S.C.

§ 851(a)(2). The district court dismissed Defendant’s section 2255 motion and

declined to issue him a certificate of appealability. Defendant now requests a

certificate of appealability from this court to appeal the dismissal of his section

2255 motion.

      We issue a certificate of appealability “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Although Defendant apparently failed to argue on direct appeal that

his sentence was enhanced pursuant to an unconstitutionally ambiguous statute,

his argument nevertheless does not show the substantial denial of a constitutional

right. A prior decision of this court has determined that the correct meaning of 21


                                          -2-
U.S.C. § 851(a)(2) “is plainly discernable” and “refers to the offense being

prosecuted in the case at bar.” See United States v. Adams, 914 F.2d 1404, 1407

(10th Cir.), cert. denied, 498 U.S. 1015 (1990). Because Adams is binding on this

panel, we do not reexamine this issue. See United States v. Spedalieri, 910 F.2d

707, 710 n.3 (10th Cir. 1990) (noting that a panel cannot overrule circuit

precedent).

      To establish a claim of ineffective assistance of counsel, Defendant must

“make credible allegations [that] his ‘counsel’s performance was deficient’ and

‘that the [deficient] performance prejudiced [him].’” Lasiter v. Thomas, 89 F.3d

699, 703 (10th Cir.) (quoting Strickland v. Washington, 466 U.S. 668, 687

(1984)), cert. denied,   U.S.     , 117 S. Ct. 493 (1996). Our review of the

record and applicable law leads us to conclude that Defendant’s assertions are

insufficient to state a claim of ineffective assistance of counsel under Strickland.

Defendant contends that, if we overrule Adams to hold that 18 U.S.C. § 851(a) is

unconstitutionally ambiguous, his counsel was ineffective for failing to require

the government to prove the type of methamphetamine involved in the offense.

This argument is moot in light of our opinion in Adams and because Defendant

was sentenced, not under United States Sentencing Guidelines § 2D1.1, but under

the mandatory minimum provisions of 21 U.S.C. § 841(b)(1)(A), which does not

distinguish between d-methamphetamine and l-methamphetamine. See 21 U.S.C.


                                         -3-
§ 841(b)(1)(A)(viii).

      After thoroughly reviewing the record, we conclude that Defendant has not

substantially shown the denial of a constitutional right. We therefore deny him a

certificate of appealability and dismiss the appeal. 1

      DENIED and DISMISSED.


                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




      1
          We also deny Defendant’s motion to expedite this appeal.

                                          -4-